EXHIBIT 10.3
CONSULTING AGREEMENT


This Consulting Agreement ("Agreement"), effective as of 8:00 am on May 18, 2016
("Effective Date"), is made by and between Emergent BioSolutions
Inc. ("Emergent"), having its principal office at 400 Professional Drive, Suite
400, Gaithersburg, Maryland 20879, and  John E. Niederhuber, M.D.
("Consultant"), having his principal office at **** ********** *****, *******,
** *****.  Emergent and Consultant are hereinafter referred to individually as
"Party" or collectively as the "Parties".  The Parties hereby agree as follows:


WHEREAS, Emergent plans to spin-off its biosciences business (the "Spin-off") to
create a separate, independent public company to be named Aptevo Therapeutics
Inc. ("Aptevo").


WHEREAS, it is anticipated that Consultant will cease to be a member of the
Emergent board of directors prior to Emergent's 2016 annual meeting of
shareholders and will become a member of the Aptevo board of directors upon the
effectiveness of the Spin-off.


WHEREAS, Emergent desires to retain the services of Consultant to provide
evaluative services, expert advice and guidance, general strategy
recommendations, and other similar assistance regarding industry products,
technology platforms, and research and development programs as may be reasonably
requested from time to time by the Scientific Review Committee of the Emergent
Board of Directors.


WHEREAS, it is further desired that the Consultant be able to maintain the
status of "independent director" (as defined by the rules of the NASDAQ Stock
Market LLC) of Aptevo, notwithstanding this Agreement.


NOW, THEREFORE, in consideration of the foregoing and subject to the covenants
and conditions set forth herein, the Parties agree as follows:


1. Services; Orders. Beginning on the Effective Date, Consultant agrees to
perform certain services ("Services") for Emergent as mutually agreed from time
to time in a fully-executed work order or purchase order (each, an "Order"),
substantially similar to the form attached hereto as Exhibit A.  Each Order
shall identify the Services to be performed, the person(s) providing Services,
applicable milestones and deliverables, and the fees and maximum compensation. 
If Consultant is requested or required to perform work beyond the Services
necessarily contemplated by or specifically set forth in an applicable Order,
any such additional work and an appropriate adjustment to amounts payable shall
be negotiated in good faith and mutually agreed upon in writing prior to the
performance thereof.  If any Affiliate of Emergent enters into an Order with
Consultant, for purposes of such Order and this Agreement "Emergent" shall mean
and refer to such Affiliate, and "Parties" shall mean and refer to such
Affiliate and Consultant.  "Affiliate" shall mean any direct or indirect,
current or future subsidiary of a Party, or any other entity controlled by,
under common control with, or which controls such Party.  "Control" shall mean
direct or indirect possession of at least fifty percent (50%) of another
entity's voting equity (or other comparable interest for a non-corporation), or
the power to direct or cause the direction of the management or policies of such
entity whether through ownership of securities, by contract or otherwise. 
Unless otherwise explicitly noted in an Order, this Agreement supersedes any
provision of any Order or other document that is inconsistent with this
Agreement.  "Representatives" shall mean the members, principals, directors,
shareholders, officers, employees, agents, Affiliates and advisors of a Party.


2. Federally-funded Services.  In the event that Emergent uses a Federal grant
or contract as the source of funding for any Services, Emergent shall notify
Consultant and may require, as a condition of such grant or contract and for
continued eligibility for such federal funding, that the Parties comply with
additional contract provisions, including certain clauses of the Federal
Acquisitions Regulation, agency supplements, policy directives or other terms
and conditions ("Flowdown Provisions").  Emergent shall have the right to
include applicable Flowdown Provisions in the relevant Order, and Consultant
shall comply with such Flowdown Provisions.  If Flowdown Provisions require
Emergent to submit detailed and certified cost or pricing data for Consultant's
performance of Services, Consultant shall promptly provide and certify such
non-proprietary data as is reasonably required to permit Emergent to comply with
the Flowdown Provisions.  Consultant shall also provide any other cost or
pricing data as is required for Consultant to comply with the Flowdown
Provisions.  Notwithstanding any indemnification provision(s) of this Agreement
to the contrary, unless otherwise specified in the applicable Order, Consultant
shall indemnify and hold harmless Emergent for any cost or price reduction
effected by the Federal Government, to the extent caused by (a) certified cost
or pricing data submitted by Consultant or its permitted subcontractors that is
not accurate, current or complete as certified by Consultant, or (b) the failure
of Consultant or its permitted subcontractors to disclose and consistently
follow applicable cost accounting practices and standards or otherwise comply
with the Flowdown Provisions (including any regulations promulgated by the Cost
Accounting Standards Board).


3. Performance Standards.  Services shall be provided in accordance with the
terms of this Agreement, specific requirements of the Order, and best industry
standards applicable thereto. Consultant shall have the right to control and
determine the time, place, methods, manner and means of performing the
Services.  In performing the Services, the amount of time devoted by Consultant
on any given day will be entirely within Consultant's control, and Emergent will
rely on Consultant to put in the amount of time as is necessary to
satisfactorily provide the Services. Consultant shall (a) provide the facilities
and supplies necessary to perform Services unless otherwise specified in an
applicable Order, (b) report to the authorized contact(s) identified in the
applicable Order or such other person(s) as Emergent or its Affiliates may
designate from time to time in writing, (c) provide Emergent with deliverables
and reports described in the applicable Order or such other reports as Emergent
or its Affiliates may from time to time request, and (d) not subcontract with or
otherwise engage or consult any third party to provide Services or any part
thereof without Emergent's prior written consent.


4. Payment.  Emergent shall compensate Consultant for Services rendered based on
invoices submitted by Consultant under the applicable Order and in accordance
with the terms of this Agreement and any Order.  All invoices shall reference
the Emergent Accounting Codes designated in the applicable Order.  Invoices
shall be payable within forty-five (45) days of receipt by Emergent.  Payment of
an invoice shall be in full compensation for the corresponding Services
performed unless expressly otherwise agreed in writing by the Parties. 
Consultant shall not receive employee benefits (such as paid vacation, sick
leave or any insurance benefits) from Emergent even if Consultant is physically
situated at Emergent's offices.  Consultant shall be fully responsible for
payment of all income taxes, social security taxes, and for any other taxes or
payment which may be due and owing by Consultant as the result of fees or
amounts paid to Consultant by Emergent under this Agreement, and Consultant
shall indemnify and hold harmless Emergent from and against any such tax or
payment.


5. Expenses.  Unless otherwise set forth in an applicable Order, Emergent shall
reimburse Consultant for out-of-pocket expenses reasonably incurred in the
performance of Services in addition to the compensation detailed in the
applicable Order.  Consultant shall submit monthly invoices detailing and
categorizing expenses incurred during the immediately preceding month and shall
provide supporting documentation as reasonably required by Emergent.  Expenses
shall not be marked up.  Unless otherwise provided in the applicable Order, all
travel must be in accordance with Emergent's policy, including, but not limited
to, Emergent's Corporate Travel, Food and Lodging Policy.  This Agreement
relates to the provision of Services only, and Consultant shall not purchase
equipment, goods, software or other tangible or intangible property for which it
will seek reimbursement from Emergent without Emergent's express, prior written
authorization.


6. Confidential Information.  Consultant acknowledges that this Agreement
creates a confidential relationship between the Parties, and that, in order to
perform the Services, Consultant or its employees may need to have access to
certain commercially valuable, proprietary, and non-public information that
Emergent considers to be Confidential Information ("Confidential Information")
means any and all written, oral, electronic, graphic or other information
relating directly or indirectly to Emergent, or its Affiliates, or the business,
products, markets, customers, suppliers, condition (financial or otherwise),
operations, assets, liabilities, results of operations, cash flows or prospects
of Emergent or its Affiliates that is delivered, disclosed or furnished by or on
behalf of Emergent or its Affiliates to Consultant or its Representatives
whether before, on or after the Effective Date hereof, or which Consultant or
its Representatives otherwise learns or obtains, through observation or through
analysis of such information, and shall also be deemed to include all notes,
analyses, compilations, studies, forecasts, interpretations or other documents
prepared by Consultant or its Representatives to the extent such material
contains, reflects or is directly based upon, in whole or in part, such
information.  Confidential Information may include, without limitation,
technical information, business plans, identification or characterization of
biological or other materials, results and/or design of experiments or
preclinical or clinical testing, know-how, trade secrets, methods,
methodologies, designs, specifications, clinical protocols, data, inventions,
improvements, intellectual properties, devices, processes, procedures, financial
analysis, accounting policies and procedures, employee staffing, employee
compensation and benefits, manuals and marketing and advertising strategies
disclosed directly or indirectly by Emergent or its Affiliates to Consultant
(whether prepared by Emergent or its Representatives). The existence, terms and
conditions of this Agreement, any Work Product (as defined below), and any
communications related to the Services shall also be considered Confidential
Information. Consultant agrees to keep confidential and not, without the prior
written consent of Emergent, publish, disclose to any third party or use (except
for purposes of performance under this Agreement) any Confidential Information.
The obligations of this paragraph do not pertain to information which is
generally known or hereafter becomes generally known to the public through no
fault of Consultant.  Consultant shall promptly return all Confidential
Information (including any copies thereof) to Emergent upon completion of the
Term (as defined below) or upon Emergent's request.  Consultant shall be
entitled to disclose Confidential Information as required by applicable law,
regulation or court order only to the extent necessary to comply therewith;
provided, however, Consultant shall provide Emergent an opportunity to seek to
prevent disclosure of, or to obtain a protective order for, such Confidential
Information by giving advance written notice of such required disclosure;
provided further, that Consultant shall make such required disclosures in
consultation with Emergent and shall cooperate with Emergent in connection with
efforts to obtain any protective order or other remedy.


7. Ownership of Work Product. The Parties recognize that it is unlikely that
Consultant will develop any inventions during the Term. However, it is expected
that Consultant will prepare documents and information on behalf of Emergent,
and it is expected that Consultant will work closely with scientific staff.
Consequently, and for removal of any doubt, Consultant shall promptly disclose
to Emergent in writing all data, information, documents, know-how, materials and
inventions relating to or arising out of Services ("Work Product"), and agrees
that all right, title, and interest in and to the Work Product shall belong to
and be the property of Emergent.  Consultant does hereby assign, transfer, and
convey to Emergent and its successors and assigns all its rights, title and
interest in and to the Work Product and shall promptly do and ensure that its
Representatives do all acts and sign all documents necessary to perfect
Emergent's rights, title, and interest in and to such Work Product as shall be
requested by Emergent (at Emergent's expense). All documents and materials
prepared by Consultant in the performance of Services constitute works-for-hire
and shall belong to and be the exclusive property of Emergent, and shall be
surrendered by Consultant to Emergent upon request.


8. Independent Contractor.  With respect to the subject matter hereof, the
Parties are and remain independent contractors.  This Agreement shall not be
deemed to create an employer/employee relationship, joint venture, partnership,
association, or agency between the Parties.  Consultant is not authorized to
incur or create any obligation (express or implied) on behalf of Emergent or to
bind Emergent in any manner whatsoever.


9. Term; Termination.  This Agreement is effective as of the Effective Date and
shall continue in effect until the Agreement otherwise terminates under this
Section ("Term"). This Agreement (or any Order, as applicable) shall terminate
upon the first to occur of the following dates (the "Termination Date"): (a)
June 30, 2018, (b) the date Emergent provides Consultant with written notice
(setting out with particularity) that this Agreement is being terminated for
"cause" where Consultant:  (i) commits any act of embezzlement, theft or fraud
against Emergent; (ii) is convicted of a felony or any crime involving moral
turpitude, whether or not related to Services; (iii) commits any act of gross
negligence or willful misconduct; or (iv) breaches the representations,
warranties or covenants contained in this Agreement; or (c) the date Consultant
terminates the Agreement for convenience on not less than thirty (30) days'
prior written notice. If this Agreement is terminated by Emergent under the
foregoing subsection (b)(iv), in addition to any other rights or remedies
available at law or in equity, Consultant will surrender any claim for payment
under the Agreement and will refund any payments received under this Agreement.
The provisions of Sections 4 – 7, 9, 11 – 14, and 17 shall survive the
expiration or termination of this Agreement for any reason. Upon termination of
this Agreement, Emergent shall have no further liability other than for payment
in accordance with the terms of this Agreement for Services provided prior to
the termination date.


10. Representations and Warranties.  In addition to any other representations
and warranties set forth in this Agreement, Consultant represents and warrants
that:  (a) Consultant will perform Services in a competent, diligent and
workmanlike manner consistent with best industry standards of professional
conduct; (b) Consultant has not ever been debarred, and any Consultant
representative who provides any portion of the Services has not been debarred,
pursuant to the United States Food, Drug and Cosmetic Act, or been excluded from
any federal health care program (including Medicare or Medicaid), and Consultant
will notify Emergent immediately if any of the foregoing occurs; (c) Consultant
shall not use, in the performance of the Services or the creation of any Work
Product, or disclose to Emergent, any confidential or proprietary information of
any other person in violation of any obligation or duty that Consultant owes to
the other person, and Consultant's compliance with this Section 10(c) will not
restrict or impair Consultant's performance of the Services and its other
obligations to Emergent; (d) Consultant has full power to enter into and fully
perform this Agreement and Consultant's execution, delivery and performance of
this Agreement does not violate any employment, nondisclosure, confidentiality,
consulting or other agreement to which Consultant is a party or by which it may
be bound; (e) in the event Consultant is employed by a third party, Consultant
has verified that the Services do not present a conflict with Consultant's
primary employment and that Consultant has the right and authority to enter into
this Agreement and to comply with the requirements of Section 7 (Ownership of
Work Product); and (f) Consultant shall maintain, at Consultant's sole cost and
expense, policies of private health insurance and automobile liability insurance
at commercially reasonable levels.


11. Compliance with Laws.  Consultant shall perform its duties and
responsibilities hereunder in accordance with the highest standards of ethical
business conduct and not engage in any acts or activities that are illegal or
that may adversely affect or reflect upon the business, integrity or goodwill of
Emergent.  Consultant shall take no action that it believes might cause (or be
construed as causing) Emergent to be in violation of international, federal,
state or local laws or regulations, or Emergent's policies and procedures. 
Consultant further agrees, to the extent applicable to performance of the
Services, to abide by the Emergent BioSolutions Code of Conduct & Business
Ethics policy as posted on Emergent's website (see
www.emergentbiosolutions.com).  Without limiting the generality of the
foregoing, Consultant represents, warrants and agrees that Consultant will: (a)
comply with all applicable laws, rules and regulations, including anti-bribery,
anti-corruption and anti-gratuities laws or other similar laws; (b) comply with
Emergent stated policies and procedures generally applicable to parties
operating at Emergent's offices, including those governing safety, health,
harassment, and discrimination; (c) prohibit its staff or any representatives
from involvement with the payment or giving of anything of value, either
directly or indirectly, to an official of any government, political party or
official thereof, any candidate for foreign political office, or any official of
an international organization, for the purpose of influencing an act or decision
in its official capacity, or inducing that official to use influence with any
government, to assist Emergent in obtaining or retaining business for or with,
or directing business to, any person, or for obtaining an improper advantage;
and (d) certify in writing, at such times as may be requested by Emergent, that
Consultant and its Representatives understand, have complied with and are in
compliance with the foregoing. Consultant will immediately advise Emergent if
Consultant should learn of or have reason to believe that there has been a
violation of any of the foregoing undertakings.


12. Export Control Restrictions.  Each Party agrees that information related to
the development, production or use of a product, material, software or other
item subject to the export control laws of the United States, the United Kingdom
or other applicable jurisdiction ("Controlled Technology") will not be
transferred or "released" (as that term is defined in Title 15 CFR Sec.
734.2(b)(3)) to the other Party unless and until the Party proposing to disclose
such Controlled Technology notifies the prospective receiving Party that such
information constitutes Controlled Technology and the prospective receiving
Party agrees in writing to receive such Controlled Technology, and that any such
ultimate disclosure or "release" shall be provided under a license or as may
otherwise be authorized by applicable law.


13. Indemnification.  Consultant shall hold harmless and indemnify Emergent, and
its Representatives, from and against any and all suits, demands, losses,
damages, judgments, claims, costs (including reasonable attorneys' fees and
costs) or other liabilities (including claims for personal injury or death) to
the extent arising from or relating to the performance of Services under this
Agreement, or the negligence, acts or omissions of Consultant or any of
Consultant's Representatives.


14. Dispute Resolution.  All disputes or claims arising hereunder that cannot be
resolved by the Parties shall be submitted to non-binding mediation for a period
of thirty (30) days, which may be extended by written agreement of the Parties. 
If such dispute is not resolved through mediation or otherwise within the
specified period, either Party may pursue remedies available to it at law or in
equity, subject to the terms of this Agreement.


15. [Reserved]


16. [Reserved]


17. Restriction on Insider Trading.  Emergent is a publicly traded company
listed on the New York Stock Exchange and Aptevo is expected to become a
publicly traded company listed on The Nasdaq Global Market.  Consultant
acknowledges the existence of laws and regulations prohibiting "insider
trading," including the purchase or sale of securities of a company while in the
possession of material information that has not been generally disclosed in the
marketplace.  Consultant acknowledges and agrees that it may have access to
certain material nonpublic information of Emergent or its Affiliates, including
Aptevo, as a result of the Services, and covenants and agrees that it will not
engage in insider trading or disclose such information to any third parties.


18. Miscellaneous Provisions.


(a) Non-Waiver.  No delay by or omission of any Party in exercising any right,
power, privilege, or remedy shall impair such right, power, privilege, or remedy
or be construed as a waiver thereof.


(b) Remedies.  The rights and remedies provided in this Agreement are cumulative
and are not exclusive of other rights or remedies provided by law.
(c) Notices.  Any notice hereunder shall be given by first class mail, express
mail, or facsimile (followed by confirmation), addressed to the Parties at the
addresses given in the preamble of this Agreement, or to such other address as a
Party may later designate in writing to the other Party.  Notice of any legal
action, claim or other legal matter given by Consultant to Emergent shall be
directed to Emergent's General Counsel at 400 Professional Drive, Suite 400,
Gaithersburg, Maryland 20879, USA.


(d) Use of Name.  Neither Party shall use the name, tradename or trademark of
the other Party in a press release, advertising, publicity or promotional
activity without the prior written consent of the other Party.


(e) Severability.  In the event that any section or any part of a section of
this Agreement should be declared void, invalid, or unenforceable by any court
of law, for any reason, such a determination shall not render void, invalid, or
unenforceable any other section or any part of any other section of this
Agreement and the remainder of this Agreement shall remain in full force and
effect.


(f) Headings.  Headings and titles of parts and sections are for convenience
only and have no interpretative significance.


(g) Assignment.  This Agreement may not be assigned by Consultant without
Emergent's prior, express written consent.  Emergent may, without Consultant's
written consent, assign and transfer this Agreement to any Affiliate, or to any
other entity which is controlled by a Party or which controls a Party, in whole
or in part, in which event Consultant agrees to continue to perform the duties
and obligations according to the terms hereof to or for such assignee or
transferee of this Agreement.


(h) Amendments.  No modification or amendment to this Agreement or any Order
shall be effected by or result from the receipt, acceptance, signing or
acknowledgement of any purchase order, quotation, invoice, shipping document or
other business form containing terms or conditions different from those set
forth in this Agreement or any Order, and all such additional terms and
conditions are hereby specifically rejected by both Parties.


(i) Governing Law and Jurisdiction.  This Agreement and its interpretation shall
be governed by the laws of Maryland without reference to its conflict of law or
choice of law provisions.  Any action commenced by a Party to enforce the terms
of this Agreement must be brought in the courts of the jurisdiction where the
Services were primarily delivered hereunder, and the Parties hereby irrevocably
consent to the jurisdiction and venue of such courts to enforce the terms of
this Agreement.  The Parties expressly waive any right that they have or may
have to a jury trial of any dispute arising out of or in any way related to this
Agreement, or any breach thereof.


(j) Integration; Counterparts; Signatures.  This Agreement and any Orders
(including any corresponding Exhibits explicitly included and made part of an
Order by the Parties), constitute the entire agreement of the Parties, supersede
all prior discussions, negotiations and understandings verbal and written, if
any, and may only be amended or modified by a written agreement signed by both
Parties.  In the event of a conflict between the terms of this Agreement and the
terms of any Order, Exhibit or attachment hereto, proposal, quotation or any
Consultant documentation, the terms of this Agreement shall prevail.  This
Agreement may be signed in multiple identical copies, each of which shall be
deemed to be an original copy, and each facsimile or electronic copy shall
constitute a legally binding, enforceable document.


(k) Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Emergent and Consultant have executed this Agreement to be
effective as of the Effective Date.


EMERGENT BIOSOLUTIONS INC.
 
By:      /s/ Daniel J. Abdun-Nabi
 
Name:   Daniel J. Abdun-Nabi
 
Title:     President and Chief Executive Officer
Date:    17 May 2016
JOHN E. NIEDERHUBER, M.D.
 
   /s/ John E. Niederhuber, M.D.
 
Date:        May 12, 2016
   




--------------------------------------------------------------------------------

ORDER


This Order, effective as of 8:00 am on May 18, 2016 ("Effective Date"), is made
by and between Emergent BioSolutions Inc. ("Emergent") and John E. Niederhuber,
M.D. ("Consultant"), and is an "Order" under the Consulting Agreement dated as
of the Effective Date, between Emergent and Consultant ("Agreement"). 
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Agreement.


1.
Description of Services:  To provide evaluative services, expert advice and
guidance, general strategy recommendations, and other similar assistance
regarding industry products, technology platforms, and research and development
programs as may be reasonably requested from time to time by the Scientific
Review Committee of the Emergent Board of Directors.




2. Period of Performance:  Effective Date – Termination Date (as defined in
Section 9 of the Agreement)



3. Person(s) providing Services: John E. Niederhuber, M.D.



4. Reports: Consultant shall provide Emergent with such reports as may be
requested by Emergent or its representative(s) from time to time.



5. Fees, Maximum Compensation and Expenses:


Ø
Fees: $2,000 per calendar quarter.



Ø
Equity Compensation:



o
Consultant will be granted 2,000 Restricted Stock Units ("RSUs") under the Third
Amended and Restated Emergent BioSolutions Inc. 2006 Stock Incentive Plan on the
Effective Date;

o
Consultant will be granted 2,000 additional RSUs on the first anniversary of the
Effective Date; and

o
All RSUs shall vest on the first anniversary of the date of grant.



Ø
Maximum Compensation: $2,000 per calendar quarter, provided that the
reimbursement of reasonable and customary business expenses shall be excluded
from this maximum compensation amount.



Ø
Expenses:  Reimbursable in accordance with the terms of the Agreement




6. Invoicing and Payment:  Invoices shall be sent and payments made in
accordance with the terms of the Agreement, and the following shall apply:



Ø
Manner/Location for Payments: First-class mail to primary business address

Ø
Accounting Codes (Must be noted on invoices for payment to be processed):

*****************
*****************


Ø
Emergent Address for Invoices: Emergent BioSolutions Inc.

400 Professional Drive, Suite 400
Gaithersburg, MD 20879
Attention:  Accounts Payable




7. Contacts: Consultant: John E. Niederhuber, M.D.
*************************
 *************************


*************************
******************


Emergent: A.B. Cruz III
Phone:  240.631.3230,
 Email:  cruzab@ebsi.com


Emergent BioSolutions Inc.
400 Professional Drive, Suite 400
Gaithersburg, MD  20879


IN WITNESS WHEREOF, the Parties have executed this Order as of the Effective
Date.




EMERGENT BIOSOLUTIONS INC.
 
By:      /s/ Daniel J. Abdun-Nabi
 
Name: Daniel J. Abdun-Nabi
 
Title:   President and Chief Executive Officer
Date:    17 May 2016
JOHN E. NIEDERHUBER, M.D.
 
   /s/ John E. Niederhuber, M.D.
Date:         May 12, 2016






